NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the Federal Circuit
IN RE CHICCO USA, INC.,
Petrftioner.
Miscellaneous Docket No. 977
On PetitioI1 for Writ of Manda1nus to the United
States District Court for the Eastern District of Pennsyl-
vania in case no. 10~CV-74O, Judge LaWrence F. Stengel.
ORDER
Sunshine Kids Juveni]e Products, LLC moves for an
extension of time, until Apri1 11, 2011, to file its response
to the mandamus petition
Sunshine timely filed its response on March 31, Thus,
the motion for an extension of time is moot.
Up0n consideration thereof
IT IS ORDERED THAT2

IN RE CHICCO USA 2
The motion for an extension of time is moot.
` FOR THE COURT
APR 22 2011
/s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Anthony S. Vo1pe, Esq.
Jonathan Sau1 Franklin, Esq.
520 u.s. couni':f5If'»E\r!-)PcALsroR
THE FEnERAL o1Rcurr
APR 22'2D11
lA|| H9RBALV
CLEiK
le